EXHIBIT SHARE EXCHANGE AGREEMENT This Share Exchange Agreement (the “Agreement”) dated as of the day of April 2008, by and among American Business Holdings, Inc., a Delaware corporation having its offices at 1223 Wilshire Blvd., Suite 851, Santa Monica, California 90403 (the “Company”), Wealthlink Co., Ltd., a corporation organized under the laws of the Cayman Islands (“Wealthlink”), and the shareholders of Wealthlink named on the signature page of this Agreement (collectively, the “Shareholders” and each, individually, a “Shareholder”). WITNESSETH: WHEREAS, the Shareholders are the holders of all of the issued and outstanding capital stock (the “Wealthlink Shares”) of Wealthlink; WHEREAS, the Shareholders are acquiring a controlling interest in the Company; and WHEREAS, the Company is willing to issue shares of its common stock, par value $0.001 per share (the “Common Stock”), to the Shareholders in consideration for all of the Wealthlink Shares; NOW, THEREFORE, for the mutual consideration set out herein, the parties agree as follows: 1. Exchange of Shares and Issuance to Bridge Investors. (a)Issuance of Shares by the Company. On and subject to the conditions set forth in this Agreement, the Company will issue to the Shareholders, in exchange for Wealthlink Shares, which represents all of the issued and outstanding capital stock of Wealthlink, an aggregate of shares of Common Stock.The Common Stock will be issued to the Shareholders in the amounts set forth after their respective names in Schedule I to this Agreement. (b)Transfer of Wealthlink Shares by the Shareholders. Subject to the conditions set forth in this Agreement, the Shareholders will transfer to the Company all of the Wealthlink Shares in exchange for shares of Common Stock.Each Shareholder holds the number of Wealthlink Shares set forth after his or her name in Schedule I to this Agreement. (c) Closing.
